Citation Nr: 0531400	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1977 to 
June 1997.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2000 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for PTSD.  Since the original rating 
decision, the veteran has attempted several times 
unsuccessfully to reopen his claim.  However, following a 
personal hearing before a Decision Review Officer ("DRO") 
in August 2004, the RO determined in a February 2005 
Supplemental Statement of the Case ("SSOC") that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim; however, the claim was denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In March 2005, the veteran submitted additional evidence to 
the Board regarding his claimed stressors.  In October 2005, 
the Board received a waiver of Agency of Original 
Jurisdiction consideration of this evidence from the veteran 
and the claim is now ready for appellate review.  See 38 
C.F.R. § 20.1304 (2005).






FINDINGS OF FACT

1.  In February 2000, the RO issued a rating decision denying 
entitlement to service connection for PTSD.

2.  The evidence submitted since the February 2000 rating 
decision is neither cumulative nor redundant and, when viewed 
in the context of the entire record, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The record shows that the veteran has a current diagnosis 
of PTSD.

4.  The veteran was not diagnosed with any psychiatric 
disorder in service or within one year after service, and no 
psychiatric symptoms have been linked to any incident of 
military service.

5.  The veteran did not participate in combat with the enemy 
during his period of active military service.

6.  The veteran's claimed in-service stressors have not been 
verified.

7.  The veteran has not reported any stressors that can be 
corroborated by credible supporting evidence.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the February 2000 
rating decision is new and material, and the criteria to 
reopen a claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7104 (West 2002); 38 C.F.R. § 3.156, 3.159 (2005).

2.  The criteria to establish service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2003.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the February 
2000 rating decision on appeal, a February 2004 Statement of 
the Case ("SOC") and the February 2005 Supplemental 
Statement of the Case (SSOC), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in both the February 
2004 SOC and February 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the VCAA letter was provided to the veteran 
prior to the RO's denial of his claim to reopen his PTSD 
claim.  The 38 C.F.R. § 3.159(b) compliant language was 
provided to him after the initial adjudication of that claim.  
When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to this claim.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and service records detailing the 
veteran's unit assignment, assignment dates, participation in 
combat operations, wounds in action, and awards and 
decorations, as well as an August 1991 Recommendation of 
Awards letter submitted by the veteran.  In December 1999, 
the RO requested that the veteran either submit his available 
medical records or authorize VA to obtain those records on 
his behalf.  

The RO subsequently obtained and reviewed treatment records 
from the Panama City, Florida VA Medical Center ("VAMC"), 
the Decatur, Georgia VAMC, the Harry J. Sartin, Sr. Biloxi 
Veterans' Center, the Pensacola, Florida VAMC, the New 
Orleans VAMC, and the VA Gulf Coast Veterans Health Care 
System and issued an SOC in December 2003.  In May 2004, VA 
sent the veteran a letter requesting information on his 
alleged stressors including a PTSD Questionnaire.  The 
veteran returned two questionnaires in June 2004.  In August 
2004, the veteran testified before a DRO in Jackson.  

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in October 2004 to obtain 
verification of the veteran's alleged stressors.  In February 
2005, USASCRUR reported that it could not verify the 
stressors alleged by the veteran.

In this case, there is no evidence to confirm the veteran's 
alleged stressors.  The RO informed the veteran in its 
January 2003 letter, February 2004 SOC, and February 2005 
SSOC that this evidence was necessary to substantiate his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, additional efforts to assist the 
claimant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the claimant has not authorized VA to obtain any further 
evidence to support his claim, the Board finds that the 
record is ready for appellate review.


The Petition to Reopen the Claim

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  As noted above, 
the Board must consider the question of whether new and 
material evidence has been received because it goes  the 
submission of such evidence establishes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, 
supra..  Further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

It is determined that since the February 2000 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consists of testimony 
presented at his August 2004 personal hearing before a DRO 
and two PTSD questionnaires submitted in June 2004 in which 
he described specific stressors in detail not previously 
supplied.  In the February 2000 decision, the evidence did 
not establish verifiable stressors.  The aforementioned 
evidence established a basis upon which VA could attempt to 
verify the veteran's claimed stressors.

This evidence is not cumulative and redundant.  It had not 
been submitted prior to the February 2004 SOC, the RO's last 
denial to reopen the veteran's claim based on the lack of new 
and material evidence.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he 
experienced stressors in the Persian Gulf War, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.




Merits of the Claim

The veteran contends that he incurred PTSD as a result of 
active military service in the Persian Gulf War.  Having 
carefully considered the appellant's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of the evidence against the claim and 
the claim will be denied.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).  

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, is not sufficient to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

There is no evidence of record to establish the veteran 
participated in combat.  The record indicates the veteran 
served with Company F of the 227th Aviation Battalion, 1st 
Cavalry Division, working in a supply military occupational 
specialty.  He testified that he was responsible for 
obtaining parts for various aircraft.  While his DD 214 
reflects his service in Saudi Arabia from September 1990 to 
April 1991 as a military storage and handling sergeant, it 
does not indicate the award of any combat-specific 
decorations, medals, badges, or citations.  

The veteran has several diagnoses of PTSD in his record which 
relate the PTSD generally to the veteran's claimed inservice 
stressors.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is still required, and 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2005).  
Corroboration does not require corroboration of every detail, 
including the appellant's personal participation in the 
identifying process.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  However, in this case, there is no credible evidence 
that the claimed stressors occurred.  The veteran has not 
provided the names of any witnesses, and attempts to verify 
the claimed stressors from government records were 
unsuccessful because of the absence of any verifiable 
information.  

Both the veteran and the RO have been unable to substantiate 
the veteran's claims of stressful incidents regarding scud 
missiles landing near his location, a bombing at King Fahd 
Airport where several helicopters were hit and injuries 
occurred, exposure to chemical weapons, as well as witnessing 
dead bodies of both Iraqi and American soldiers while 
delivering parts.  The RO obtained the veteran's personnel 
records as well as his SMRs.  The personnel records 
substantiate that the veteran's name appears on the personnel 
database portion of the Department of Defense Persian Gulf 
Registry as serving in Southwest Asia while assigned to 
Company F, 227th Aviation Battalion..  

However, USASCRUR was unable to locate any combat unit 
records submitted by the 227th Aviation Battalion, or its 
higher headquarters, the 1st Cavalry Division Aviation 
Brigade that provided verification of the veteran's claimed 
stressors.  USASCRUR also indicated that it had reviewed an 
"Information Paper" submitted by the Office of the Special 
Assistant for Gulf War Illnesses regarding Iraq's Scud 
Ballistic Missiles fired during the 1990 to 1991 Persian Gulf 
War which provides a list of the documented Iraqi Scud 
missile attacks against Saudi Arabia from January 20 to 
February 26, 1991.  USASCRUR reported that the list does not 
document that King Fahd International Airport was hit by 
Iraqi Scud missiles as claimed by the veteran.  The only time 
King Fahd International Airport is mentioned is in the 
description of a February 23, 1991 Scud attack against 
Dhahran which indicates a Scud missile landed 12 miles north 
of King Fahd International Airport.  Nor was USASCRUR able to 
confirm the veteran's presence or location near the site of 
an alleged bombing of an American military unit in Bahrain 
during March or April 1991 when the veteran states he 
witnessed dead bodies when he volunteered to help.  

Another stressor described by the veteran includes his 
constant fear of exposure to chemical weapons since his Gulf 
War service.  The veteran wrote in his June 2004 PTSD 
questionnaires that after hearing and seeing the explosions 
of missiles, all he could think about was whether he had been 
exposed to some sort of chemical nerve agent contained in an 
Iraqi rocket.  He described symptoms of nauseousness that 
lasted for several days and the stress of knowing that 
chemical agents could cause delayed physical effects.  There 
is no competent evidence to support the occurrence of these 
symptoms.  Moreover, on his May 1991 Southwest Asia 
Demobilization/Redeployment examination, the veteran 
specifically denied being exposed to chemical or germ warfare 
or any belief that he might have been exposed to such agents.  

A thorough review of the service records did not reveal any 
additional information regarding the veteran's other claimed 
stressors.  The veteran has submitted several Internet 
articles discussing reports of the interception of Scud 
missiles near King Fahd Airport in January 1991 and the 
destruction of ammunition bunkers outside the Khamisiyah 
Ammunition Storage Point in March 1991.  The articles 
discussed the review of reports by veterans regarding Scud 
alerts in the vicinity of King Fahd Airport during January 
1991.  However, they only confirmed that a Scud missile was 
intercepted by a Patriot missile approximately 12 miles from 
King Fahd Airport, not that the airport itself was actually 
hit as the veteran claims.  The report directly belies the 
veteran's report of having been present at the impact during 
such a missile attack, and to the extent that such a report 
is corroborated, it is clear that the appellant was in the 
remotest proximity to the missile impact.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002)

The veteran's claimed exposure to in-service stressors is not 
corroborated.  Without credible supporting evidence that the 
veteran's claimed in-service stressors occurred, the 
veteran's claim must be denied.  See 38 C.F.R. § 3.304(f) 
(2005).

In conclusion, the Board finds that service connection is not 
warranted for PTSD because the claimed inservice stressors 
are not corroborated.  Even with a diagnosis of PTSD, a 
required element of the claim for PTSD is missing.  38 C.F.R. 
§ 3.304(f) (2005).  Extensive efforts have been made to 
develop the veteran's claim in a viable manner, but without a 
sufficiently documented inservice stressor event, there is no 
existing amount of doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2005).


ORDER

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.

2.  Service connection for PTSD is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


